 In the Matter of GEORGE D. ROPER CORPORATION, EMPLOYERandUNITEDAUTOMOBILE, AIRCAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIO, PETITIONERCase No. 13-RC-4,71.-Decided June 10, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Herman J.DeKoven, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:From the position finally taken by the Petitioner at the hearing itappears that the Petitioner seeks a unit composed solely of the experi-mental engineers in the Employer's Stove Engineering Department.The Employer contends that the unit sought is inappropriate.Nolabor organization currently represents any of the Employer's engi-neering employees.The Employer is engaged at its plant in Rockford, Illinois, themanufacture of domestic gas stoves and rotary pumps. Its operationsare divided into two divisions, the Stove Division and the Pump Divi-sion, each of which is under the supervision of a separate works man-ager.In each division there is an engineering department.The em-84 N. L. R. B., No. 15.103 104DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the Stove Engineering Department,which is supervised bya director of engineering and development,are divided into severalgroups under the immediate supervision of a plant engineer,productdesigner,ceramics engineer,and a chief engineer.The chief en-gineer supervises several groups of employees including the six experi-mental engineers sought herein,several research engineers,testingengineers,a special development engineer,a job simplification andproduction engineer,and a blueprint operator.The six experimental engineers hand-fabricate stove parts on thebasis of which dies,from which the parts are later manufactured, areproduced.They assemble fabricated parts into a complete unit totest the assembly and mechanical operation of the parts.They approve dies to insure proper production of the fabricated parts and arerequired to work on diversified general problems arising in connectionwith the development of new stoves or the performance of stoves al-ready produced.Althoughmost of the projects of these experimentalengineers involve working from their own designs,in about 20 percentof the projects they fabricate parts from designs prepared by otherengineers in the Stove Engineering Department not included in theproposed unit.In general, experimental engineers are consulted byand work on problems with the research engineers,testing engineers,the advance structural design engineers,drafting and developmentengineers,special development engineer,job simplification and pro-duction engineer,methods engineers and the engineering coordinator,all of whom perform tasks which are similar to those performed bythe experimental engineers.In addition,the experimental engineersin the Stove Department,at times, consult with engineers in the PumpDepartment on common problems.The training and experience re-quired for the work performed in both engineering departments is,for the most part, acquired on the job.In addition to the close relationship and coordination of the workof all engineers in the Stove Department,the record discloses thatengineering employees have frequently transferred from one en-i-neering position to another in the Stove Department,and that therehave also been occasional transfers of engineers from the Pump Divi-sion to the Stove Division.All employees in the Engineering Depart-ments are paid on a salary basis except the experimental engineersand the testing engineers who are hourly paid.The Employer, how-ever, is in the process of placing the hourly paid employees on a salarybasis.All engineering employees work 40 hours a week, enjoy thesame hospitalization and life insurance program and other conditionsof employment. GEORGE D. ROPER CORPORATION105From the foregoing, it appears that the experimental engineersfunction as an integral "part of the Stove Engineering Department.A unit confined to the experimental engineers is too restricted in itsscope to function as an appropriate collective bargaining unit, and weshall therefore dismiss the instant petition.'ORDERIT IS HEREBY ORDEREDthat the petition filed in theinstant case byUnited Automobile, Aircraft & AgriculturalImplement Workers ofAmerica, UAW-CIO,be, andit herebyis,dismissed.' SeeMatterof F. W. Sickles Company,81 N. L R B 390;Matter of The Union Switch'tSignal Company,76 N. L. R. B. 205 ;Matter of Philharmonic Radio Corporation,61N. L. R. B. 1232.